IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00476-CV

ROBERT ALLEN,
                                                            Appellant
v.

STATE FARM LLOYDS
AND MIKE SHEPHERD,
                                                            Appellees



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2018-3585-4


                          MEMORANDUM OPINION


      Robert Allen filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.1(a). Allen

represents that Appellees State Farm Lloyds and Mike Shepherd are not opposed to the

relief sought in the motion. Dismissal of the appeal would not prevent a party from

seeking relief to which it would otherwise be entitled. The motion is granted, and the

appeal is dismissed.
                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed
Opinion delivered and filed January 8, 2020
[CV06]




Allen v. State Farm                                          Page 2